    Case 1:19-cv-09901-JGK-OTW Document 28 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
A2 REALTY GROUP LLC,

                      Plaintiff,                19cv9901 (JGK)

           - against -                          ORDER

WONDERAMA HOLDINGS LLC,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The docket reflects that the plaintiff is entitled to a

default judgment because the Clerk has entered a certificate of

default and the defendant has failed to respond to the Order to

Show Cause why a default judgment should not be entered. The

matter is referred to the Magistrate Judge for an inquest on

damages. The Magistrate Judge should also ensure that there is

subject matter jurisdiction in view of the fact that there is an

LLC on the plaintiff’s side and the defense side without an

explanation of the citizenship of the members of the respective

LLCs. The plaintiff is directed to serve a copy of this Order on

the defendant and file proof of service on the docket.

SO ORDERED.

Dated:    New York, New York
          June 2, 2020             _______/s/ John G. Koeltl    ___
                                              John G. Koeltl
                                       United States District Judge
